internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-107697-01 date date legend x state d1 d2 d3 d4 d5 d6 d7 dollar_figurea this responds to the date letter submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated under state law on d1 and elected to be treated as an s_corporation for its taxable_year beginning d2 in d4 x discovered that it had received passive_investment_income in excess of of its gross_receipts for three consecutive taxable years commencing with x’s d5 taxable_year further at the close of each of these three taxable years x had dollar_figurea of subchapter_c_earnings_and_profits as a result x’s s election terminated on d3 x represents that the termination of its s election was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x and its shareholders were unaware that the receipt of a portion of its income was passive_investment_income and that it could terminate x’s s election x and its shareholders have consistently treated x as an s_corporation since d2 plr-107697-01 and agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary shortly after filing its letter_ruling request x filed amended income_tax returns for the d5 d6 and d7 taxable years reflecting additional taxes owed pursuant to sec_1375 the liabilities shown on the amended returns were paid upon their filing law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income the termination is effective on and after the first date of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 sec_1362 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under paragraph sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 provide that an s_corporation may with the consent of all of its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 plr-107697-01 conclusions based solely on the representations made and the information submitted we conclude that x’s s election terminated on d3 under sec_1362 because x had subchapter_c_earnings_and_profits at the close of each of three consecutive tax years beginning d2 and had gross_receipts for each of those tax years more than percent of which were passive_investment_income we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d3 unless x’s s election is otherwise terminated under sec_1362 provided that the following conditions are met within days from the date of this letter x shall file a second amended_return for the d7 taxable_year electing pursuant sec_1_1368-1 to make a deemed_dividend distribution of dollar_figurea also within days x’s shareholders shall amend their respective d7 income_tax return s to reflect the changes made to x’s d7 return no amendments shall be made to x’s d5 and d6 income_tax returns with respect to the tax imposed pursuant to sec_1375 if all of the above conditions are not met then this ruling is null and void furthermore if this condition is not met x must notify the service_center with which x’s s election was filed that the election has terminated except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x’s s_corporation_election was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
